On Rehearing
HAMITER, Justice
(dissenting).
The appeal in this cause, in my opinion, should be dismissed.
As I construe LRS 15:542, “judicial” (not calendar) days are contemplated throughout the entire section; and an accused (when his bills are not timely acted upon) is thereby granted a delay for appealing (after the signing of the bills) of as many judicial days as the judge waited before affixing his signature.
But even under this construction the instant appeal came too late and should not be considered. According to the record', the judge signed the bills on September 28, 1956, which was twenty-three judicial days after they were presented for signature, and on the same date he filed them with the clerk of court — an act that unquestionably constituted constructive (and I think sufficient) notice to the accused of' the signing. Yet the latter did not move for this appeal until November 19, 1956, or until thirty-four judicial days had elapsed after the bills were acted upon (eleven judicial days in excess of the delay to which, he was entitled).
I respectfully dissent.